                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MORRIS MOSELY,                                   )
    ID # 1623284,                                )
           Petitioner,                           )
vs.                                              )    No. 3:19-CV-1588-N-BH
                                                 )    (Consol. with No. 3:19-CV-1589-N)
WARDEN DRISKEL,                                  )
         Respondent.                             )    Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions

of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the

Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petitions for habeas corpus relief pursuant to 28 U.S.C. § 2254 are

DISMISSED with prejudice as barred by the one-year statute of limitations.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, petitioner is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed

to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or
submit a motion to proceed in forma pauperis and a properly signed certificate of inmate trust

account.

       SIGNED this 3rd day of September, 2019.




                                                  UNITED STATES DISTRICT JUDGE
